LAWRENCE, J.
As the only ground assigned for assailing the proceedings before the police magistrate is that section 292 of the Penal Code is in conflict with the provisions of the constitution, I deem it sufficient to say that, under numerous decisions of the court of appeals, the position taken by the appellant cannot be sustained. The opinion of Mr. Justice Andrews, at the special term, fully covers the case, and it is unnecessary to add anything to the reasoning therein contained. It therefore results that the orders appealed from should be affirmed. All concur.